Case 19-06847-MM7 Filed 11/26/19 Entered 11/26/19 15:00:15 Doc12 Pg. 1of 48

CSD 1099 [07/01/18]
Name, Address, Telephone No. & |... No.

Thasce Denier FILED

(7398 Camihte Caldo ZOI9NOY 26 pw 1
Sap ‘VD (25 Ca Fr t AS US pp. hess

- OF ¢ wd
UNITED STATES|/|BANKRUPTCY COURT . CA LIF,
SOUTHERN DI§TRICT OF CALIFORNIA .
325 West F Street, San Diego, California 92101-6991

pad

 

 

In Re

BANKRUPTCY NO.

Sevies 14317

Debtor.

 

 

BALANCE OF SCHEDULES, STATEMENTS, AND/OR CHAPTER 13 PLAN

Presented are the original with the number of copies required by CSD 1800 Administrative Procedures of the following
[Check one or more boxes asj appropriate]:

Schedules A/B - J
Statement of Financial Affairs
Summary of Schedules includes Statistical Summary of Certain Liabilities)
Summary of Your Assefg and Liabilities and Certain Statistical Information Schedules
Chapter 7 Statement of Current Monthly Income
Chapter 7 Statement of Exemption from Presumption of Abuse Under § 707(b)(2)
Chapter 7 Means Test Galculation
Your Current Monthly Income
Your Current Monthly Income and Calculation of Commitment Period
Chapter 13 Calculation pf Your Disposable Income
Chapter 13 Plan
‘Schedule of Real and/or Personal Property
Schedule of Property Claimed Exempt
Creditors Holding Secujed Claims by Property
Creditors Hoiding Unsetured Priority and/or Non-priority Claims:
‘ Schedule of Executory Contracts & Unexpired Leases

Schedule of Co-Debtor:

 

Q
>
>
S
oO
s
=
=
2
be]
ot
oO
3
oO
3
>

 
  
 

QORALERRETAR

SEERREE

Expenses of Individual
Expenses for Separate/Household of Debtor 2

If additional creditors are 4dded at this time, the following are required:

1. Electronic media required, see CSD 1007, containing only the added names and addresses (when the Balance of
Schedules are filed gn paper).
2. Local Form CSD 110H, Notice to Creditors of This Debtor Added by Amendmeptor Balance of Schedules. See

instructions on reverse side.

Dated: [1/26 ALG Signed: ; NGWL CL

Attorney for Debtor

 

 

 

 

| [We] and , the debtor(s), hereby declare
| under penalty of perjury that jhe information set forth in the balance of schedules and/or chapter 13 plan attached hereto,
consisting of pages, and on the creditor matrix, if any, is true and correct.
Dated:
*Debtor *Joint Debtor

* if filed electronically, pursuant to LBR 5005-4(C), the original debtor signature(s) in a scanned format is required.

CSD 1099 Refer to Instructions on Reverse Side

 

 

EX (847) lO 4a
Case 19-06847-MM

CSD 1099 (Page 2) [07/01/18]

7 Filed 11/26/19 Entered 11/26/19 15:00:15 Doci12 Pg. 2o0f 48

INSTRUCTIONS

1. Local Form CSD 4110/1, Notice to Creditors of The Above-Named Debtor Added by Amendment or Balance of
Schedules, may be used to notify any added entity. When applicable, copies of the following notices must accompany

the notice: Order for 4
and Proof of Claim.

nd Notice of Section 341(a) Meeting, Discharge of Debtor, Notice of Order Confirming Plan,

2. If not filed previously and this is an ECF case, the Declaration Re: Electronic Filing of Petition, Schedules &
Statements (Local Form CSD 1801) must be filed in accordance with LBR 5005-4({c).
3. If this is a Chapter 11 Fase, each member of any committee appointed must be served this Balance of Schedules.
PROOF OF SERVICE

|], whose address appgars below, certify:

That | am, and at all rel

| served a true copy o
by the mode of servic

1. To Be Served by the

evant times was, more than 18 years of age;

this Balance of Schedules and/or Chapter 13 Plan on the following persons listed below
shown below:

Court via Notice of Electronic Filing (“NEF”):

Under controlling Local Bankruptcy Rules(s) BR’), the document(s) listed above will be served by the court
via NEF and hyperlink to the }document. On — ~ lo , | checked the CM/ECF docket for this

bankruptcy case or adversar}
List to receive NEF transmiss

proceeding and determined that the following person(s) are on the Electronic Mail Notice
ion at the e-mail address(es) indicated and/or as checked below:

P.O. Pex

iW Chapter 7 Trustee Ch a C sl O (? ho cr ‘ac cole wh Aa s (9
alMese, Co 915 43
a For Chpt. 7, 11, & 12 cases: C] For ODD numbered Chapter 13 cases: L] For EVEN numbered Chapter 13 cases:
UNITED STATES TRUSTEE THOMAS H. BILLINGSLEA, JR., TRUSTEE DAVID L. SKELTON, TRUSTEE
ustp.region1 5@usqoj.gov Billingslea@thb.coxatwork.com admin@ch13.sdcoxmail.com

dskelton1 3@ecf.epiqsystems.com

2. Served by United States Mail:

On

, | served the following person(s) and/or entity(ies) at the last known address(es)

in this bankruptcy case or adversary proceeding by placing accurate copies in a sealed envelope in the United States
Mail via 1) first class, postage prepaid or 2) certified mail with receipt number, addressed as follows:

CSD 1099

 

 
Case 19-06847-MM7 Filed 11/26/19 Entered 11/26/19 15:00:15 Doc12 Pg. 3of 48

CSD 1099 (Page 3) [07/01/18]

3. Served by Personal Delivery, Facsimile Transmission, Overnight Delivery, or Electronic Mail:

Under Fed.R.Civ.P.5 and controlling LBR, on , | served the following person(s)

and/or entity(ies) by personalidelivery, or (for those who consented in writing to such service method) by facsimile
transmission, by overnight defivery, and/or electronic mail as follows:

| declare under penalty of perjury under the laws of the United States of America that the statements made in this
proof of service are trve and correct.

comer [42le-2e1¢ hon Kou

 

 

 

(Date) (Typed Name and Signature) .
(0 2?S- Cam cade Cath
(Address)

Saw Dus Ca Gra?

 

(City, State, ZIP Code)

CSD 1099

 

 
Case 19-06847-MM7 Filed 11/26/19 Entered 11/26/19 15:00:15 Doc12 Pg. 4of 48

Fill in this information to identify your case:

Debtor 4 Thane Sevier

First Name Middte Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Southern District of California

Case number 19-06847 LJ Check if this is an
{tf known) amended filing

 

 

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill ouf a new Summary and check the box at the top of this page.

a Summarize Your Assets

 

Your assets
Value of what you own

1. Schedule A/B: Property (Official Fofm 106A/B)

 

 

 

 

 

1a. Copy line 55, Total real estate, from Schedule A/B o.oo... eccccce cee ee cee eee tenes cceeeeaeeneseecenneetaresseesnesssseeseeeneaesnensneeenneega $ __ 9.00
1b. Copy line 62, Total personal prdperty, from Schedule A/B.o.....ccccccccceccccccceecc eee ecceeseeseesestesececsiseneeiseneneanenitisneeneinensatenss $ 6,815.00
1c. Copy line 63, Total of all properly on Schedule A/B oo... ccc ccsce reece cee ecne ree cee nee caetaeeeceeceeessensussessasseesssneseeeceesaeeeeseseaaes $ 6,815.00
Summarize Your Liab#ities
Your liabilities

Amount you owe

| 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $ 0.00

3. Schedule E/F: Creditors Who Havel Unsecured Claims (Official Form 106E/F)

4,414.00
3a. Copy the total claims from Part (priority unsecured claims) from line 6e of Schedule E/F 0.2... eect eee ete $__we

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F 0... eects + 5 22,377.99

 

 

 

 

 

 

Your total liabilities $ 26,791.99
Summarize Your Income and Expenses
| 4. Schedule I: Your Income (Official Fbrm 1061) 3073.55
_ Copy your combined monthly income from line 12 of Schedule I o.........ccceeccsceeesecceseeseeeesecseseeteceeseeeeaeeneasenenteeteneeeenneceanases $___S ewes
5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses irom bine 226 Of SCHEDUIC Too. ceccccccccccccecseeeccesteceeseae cece ceseneceneaecensneneeseensnenscepenereneessanieeses $4,455.00

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

 

 
Case 19-06847-MM7 Filed 11/26/19 Entered 11/26/19 15:00:15 Doc12 Pg. 5of48

Debtor 1 Thane Sevier Case number (if known) 19-06847

 

 

First Name Middle Name Last Name

Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

LJ No. You have nothing to reportion this part of the form. Check this box and submit this form to the court with your other schedules.

Yi Yes

 

 

 

7. What kind of debt do you have?

wi Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” [11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

L) Your debts are not primarily fonsumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your pther schedules.

 

 

 

 

 

 

_ 8. From the Statement of Your Curtent Monthly Income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ §,023.55

 

 

 

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

 

Total claim
From Part 4 on Schedule E/F, dopy the following:

9a. Domestic support obligations (Copy line 6a.) ss SC
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) gC.
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00

9d. Student loans. (Copy line 6f.) $ 0.00

9e. Obligations arising out of a seqaration agreement or divorce that you did not report as $ 0.00

priority claims. (Copy line 6g.) TO

9f. Debts to pension or profit-sharfng plans, and other similar debts. (Copy line 6h.) +$ 0.00

9g. Total. Add lines 9a through 9f. $ 0.00

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

 

 
Case 19-06847-MMI7 Filed 11/26/19 Entered 11/26/19 15:00:15 Doc12 Pg. 6of 48

Fill in this information to identify your case and this filing:

Debtor1  _|hane Sevier
First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Southern District of California

Case number 19-06847

 

LJ Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 12/15

In each category, separately list and describe items. List an asset only once. !f an asset fits in more than one category, list the asset in the
category where you think it fits best} Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

| Part 4: | Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

©) No. Go to Part 2.
L) Yes. Where is the property?

i ?
What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
Q Single-family home the amount of any secured claims on Schedule D:

 

 

 

 

ee Credit Who Fi lai Py .
11. - - — U) Duplex or multi-unit building reditors Who Have Claims Secured by Property
Street address, if available, or ottter description . ;
CI Condominium or cooperative Current value of the Current value of the
(J Manufactured or mobile home entire property? portion you own?
C} Lana 5 5
(} Investment property
_ QO) Timeshare Describe the nature of your ownership
City State ZIP Code © other interest (such as fee simple, tenancy by

 

the entireties, or a life estate), if known.
Who has an interest in the property? Check one.

C) Debtor 4 only

County L) Debtor 2 only

C] Debtor 1 and Debtor 2 only QQ Check if this is community property
(see instructions)

 

 

C) At least one of the debtors and another

Other information you wish to add about this item, such as local
property identification number:

 

If you own or have more than one, Ist here:

What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
L) Single-family home the amount of any secured claims on Schedule D:

 

 

 

 

41.2. __ Q Duplex or multi-unit building Creditors Who Have Claims Secured by Property.
Street address, if available, or otter description . .
CJ Condominium or cooperative Current value of the Current value of the
C) Manufactured or mobile home entire property? portion you own?
() Land $ $
CY investment property
‘ Describe the nature of your ownership
City State ZIP Code U) Timeshare interest (such as fee simple, tenancy by
C1 Other the entireties, or a life estate), if known.

 

Who has an interest in the property? Check one.
UL} Debtor 4 only
C) Debtor 2 only

C) Debtor 1 and Debtor 2 only CJ) Check if this is community property
() At least one of the debtors and another (see instructions)

 

 

County

Other information you wish to add about this item, such as local
property identification number:

 

Official Form 106A/B Schedule A/B: Property page 1

 

 
Case 19-06847-MM7 Filed 11/26/19 Entered 11/26/19 15:00:15 Doc12 Pg. 7 of 48

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Thane Sevier Case number (if known) 19-06847
First Name Middle Name Last Name
What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
: fami the amount of any secured claims on Schedule D:
1.3. LI Single-family home Creditors Who Have Claims Secured by Property.
Street address, if available, or other description C) Duplex or multi-unit building
©) Condominium or cooperative Current value of the Current value of the
(J) Manufactured or mobile home entire property? portion you own?
C) Land $ $
(} Investment property
City Stale zIPCode (2 Timeshare Describe the nature of your ownership
interest (such as fee simple, tenancy by
Q) Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
C) Debtor 1 only
County L) Debtor 2 only
L) Debtor 1 and Debtor 2 only Q) Check if this is community property
(J At least one of the debtors and another (see instructions)
Other information you wish to add about this item, such as local
property identification number:
2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages $
you have attached for Part 1. Write that number here. ..............-...cccceeeeerenensenereesenseveeesaeaesseeeeecenenetaetaneenseeees >

aw Describe Your Vehicles

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport|utility vehicles, motorcycles

 

 

 

L} No
W Yes
3.1. Make: Infingti
Model: Q34
Year: 2008
146]185

Approximate mileage:

 

Other information:

 

 

 

 

If you own or have more than one, describe here:

 

 

 

3.2. Make: Ford
Model: Explorer
Year: 2004

119466

Approximate mileage:

 

Other information:

 

 

 

 

Official Form 106A/B

 

Who has an interest in the property? Check one.
W) Debtor 1 only

CI Debtor 2 only

C) Debtor 4 and Debtor 2 only

LJ At least one of the debtors and another

CJ Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
W Debtor 1 only

QC) Debtor 2 only

() Debtor 1 and Debtor 2 only

L) At least one of the debtors and another

C] Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ 2,356.00 § 2,356.00

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the

 

entire property? portion you own?
$ 1,934.00 ¢ 1,934.00
page 2

 

 
Case 19-06847-MM7 Filed 11/26/19 Entered 11/26/19 15:00:15 Doc12 Pg. 8of 48

 

 

 

 

 

Who has an interest in the property? Check one.

() At least one of the debtors and another

L} Check if this is community property (see

Who has an interest in the property? Check one.

Debtor1 Thane Sevier
First Name Middie Name Last Name
3.3, Make:
Model: CL) Debtor 1 only
C) Debtor 2 only
Year:
oT LU) Debtor 1 and Debtor 2 only
Approximate mileage:
Other information:
instructions)
3.4. Make:
Model: C) Debtor 1 only
C) Debtor 2 only
Year:

Approximate mileage:

Other information:

 

r
|
j
i

 

 

4. Watercraft, aircraft, motor homes

LJ Debtor 1 and Debtor 2 only
C2 At least one of the debtors and another

L) Check if this is community property (see
instructions)

Case number (if known), 19-06847

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

ATVs and other recreational vehicles, other vehicles, and accessories

Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

€ No

2 Yes

41. Make:
Model:
Year:

Other information:

 

 

 

 

If you own or have more than one, |
4.2, Make:

Model:

Year:

Other information:

ist here:

 

i

i

 

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here

Official Form 106A/B

 

Who has an interest in the property? Check one.

L) Debtor 1 only

LI Debtor 2 only

L} Debtor 4 and Debtor 2 only

() At least one of the debtors and another

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

(CD Debtor 1 only

L) Debtor 2 only

C) Debtor 1 and Debtor 2 only

(J) At least one of the debtors and another

C) Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

 

5 4,290.00

 

 

 

page 3

 
Case 19-06847-MM7 Filed 11/26/19 Entered 11/26/19 15:00:15 Doc12 Pg. 9 of 48

Debtor 1 Thane

Sevier Case number (if known) 19-06847

 

 

First Name Middle Name

Last Name

SS Describe Your Personal and Household Items

Do you own or have any legal or equjtable interest in any of the following items?

6. Household goods and furnishings

Examples: Major appliances, furnitufe, linens, china, kitchenware

 

C) No

W) Yes. Describe......... Couch, ave seat,Queen size bed, (2) nightstands, (1) single bedroom set

 

7. Electronics

Examples: Televisions and radios; qudio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

U No

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

$ 1,000.00

 

:

W Yes. Deseribe.......... (2) Televisions, (1) Laptop, Printer, misc small electronics

5

 

@

Collectibles of value

stamp, coin, or baseball

Wi No

Examples: Antiques and figurines; |hntings prints, or other artwork; books, pictures, or other art objects;

card collections; other collections, memorabilia, collectibles

 

UI Yes. Describe..........

 

 

 

9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tqdols; musical instruments

4 No

3 725.00

| $ 0.00

 

 

 

CL) Yes. Describe..........

 

¢s 0.00

 

10. Firearms
Examples: Pistols, rifles, shotguns,

WI No

ammunition, and related equipment

 

UI Yes. Describe..........

 

$ 0.00

 

 

11. Clothes
Examples: Everyday clothes, furs, |

LJ No

bather coats, designer wear, shoes, accessories

 

W Yes. Describe.......... Everyda

i

y clothing (3) persons, work shoes, school clothes

! § 680.00

 

 

 

 

 

12. Jewelry

Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,

gold, silver

WI No

 

 

C) Yes. Deseribe..........

 

 

13. Non-farm animals
Examples: Dogs, cats, birds, horses

WI No

 

 

UI Yes. Describe..........

 

 

14. Any other personal and househol

W No

dd items you did not already list, including any health aids you did not list

 

 

CL) Yes. Give specific
information. .............

 

 

15. Add the dollar value of ail of yl entries from Part 3, including any entries for pages you have attached

for Part 3. Write that number here

Official Form 106A/B

Schedule A/B: Property

 

§ 0.00

§ 0.00

$ 0.00

 

$_______—2, 405.00.

 

 

page 4

 

 
Case 19-06847-MM

Debtor 1 Thane

Sevier Case number (if known), 19-06847

7 Filed 11/26/19 Entered 11/26/19 15:00:15 Doc12 Pg. 100f 48

 

 

First Name Middle Name

Last Name

Ea Describe Your Financial Assets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured claims
or exemptions.
16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
CL) No
Ves once cccsssecsusssenssennscetnssstsssafpessssensasesesssetunssesusaseeunssttsssenssessanaeesnneeinasiussotieessisssetiunarennet CASH coco $ 20.00
17.Deposits of money
Examples: Checking, savings, or otHer financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
QC) No
W Yes. Institution name:
47.1. Checking account: Meta Bank $ 100.00
17.2. Checking account: $ 0.00
17.3. Savings account: $ 0.00
17.4. Savings account: $ 0.00
17.5. Certificates of deposit: $ 0.00
17.6. Other financial account: $ 0.00
17.7. Other|financial account: $ 0.00
17.8. oes account: $ 0.00
17.9, Other/financial account: $ 0.00
18. Bonds, mutual funds, or publicly traded stocks
Examples. Bond funds, investment accounts with brokerage firms, money market accounts
W No
CD Ves oie. Institution or issuer name:
0.00
0.00
0.00
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint veature
LI No Name of entity: % of ownership:
U) Yes. Give specific % 0.00
information about
NEM. oeccccceccseecsee % 0.00
% 0.00
Official Form 106A/B Schedule A/B: Property page 5

 

 
Case 19-06847-MM/7 Filed 11/26/19 Entered 11/26/19 15:00:15 Doc12 Pg. 11 of 48

Debtor 1 Thane

Sevier Case number irknown_19-06847

 

First Name

Middle Name

 

Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include pers

bnal checks, cashiers’ checks, promissory notes, and money orders.

Non-negotiable instruments are thoge you cannot transfer to someone by signing or delivering them.

WW No

L] Yes. Give specific
information about

21. Retirement or pension accounts
Examples: \nterests in IRA, ERISA,

W No

UL] Yes. List each
account separately.

22. Security deposits and prepayments

Examples: Agreements with landlor

companies, or others

W No

23. Annuities (A contract for a periodic

WI No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Issuer namp:
$ 0.00
$ 0.00
$ 0.00
Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
Type of acgount: Institution name:
401(k) or similar plan: $ 0.00
Pension plan: $ 0.00
IRA: $ 0.00
Retirement fccount: $ 0.00
Keogh: $. 0.00
Additional $ 0.00
Additional account: $ 0.00
Your share of all unused deposits ygu have made so that you may continue service or use from a company
s, prepaid rent, public utilities (electric, gas, water), telecommunications
Institution name or individual:
Electric: $ 0.00
Gas: $ 0.00
Heating oil: $ 0.00
Security deposit on rental unit: $ 0.00
Prepaid rent: $ 0.00
Telephone: $ 0.00
Water: $ 0.00
Rented furrtiture: $ 0.00
Other: $ 0.00
payment of money to you, either for life or for a number of years)
Issuer narge and description:
0.00
$ 0.00
$ 0.00
Schedule A/B: Property page 6

Official Form 106A/B

 

 
Case 19-06847-MM/7_ Filed 11/26/19 Entered 11/26/19 15:00:15 Doc12 Pg. 12 of 48

Debtor 1 Thane

Sevier Case number (i known) 19-06847

 

 

First Name Middle Name

Last Name

24. Interests in an education IRA, in ah account in a qualified ABLE program, or under a qualified state tuition program.

26 U.S.C. §§ 530(b)(1), 529A(b), an

W No
OC) Yes

H §29(b)(1).

Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers

exercisable for your benefit

YW No

 

L} Yes. Give specific
information about them....

 

 

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property

Examples: Internet domain names,

WW No

vebsites, proceeds from royalties and licensing agreements

 

C) Yes. Give specific
information about them... :

 

 

 

27. Licenses, franchises, and other g
Examples: Building permits, exclusi

W No

pneral intangibles
e licenses, cooperative association holdings, liquor licenses, professional licenses

 

L] Yes. Give specific
information about them....

 

 

 

Money or property owed to you?

28. Tax refunds owed to you

WI No

LI] Yes. Give specific information
about them, including whet
you already filed the return
and the tax years. .............

29. Family support

Examples: Past due or lump sum allmony, spousal support, child support, maintenance, divorce settlement, property settlement

WY) No

() Yes. Give specific information...

30. Other amounts someone owes ya
Examples: Unpaid wages, disability
Social Security benefits;

WI No

U Yes. Give specific information...

Official Form 106A/B

 

Federal: $
ner | .
. State: $
seneeeeee Local: $

 

 

:

Alimony:
Maintenance:
: Support:

: Divorce settlement:

 

i Property settlement:

 

u
insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
unpaid loans you made to someone else

 

 

 

Schedule A/B: Property

 

$ 0.00
$ 0.00
$ 0.00
0.00
0.00
0.00

Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

0.00
0.00
0.00

0.00
0.00
0.00
0.00
0.00

PAM Ff

0.00

page 7

 
Case 19-06847-MM

Debtor 1 Thane

Sevier Case number (if known), 19-06847

7 Filed 11/26/19 Entered 11/26/19 15:00:15 Doc12 Pg. 13 of 48

 

 

First Name Middle Name

31. Interests in insurance policies

Last Name

Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

W No

of each policy and list its v

LY Yes. Name the insurance ito

ue....

 

 

 

32, Any interest in property that is dup you from someone who has died

property because someone has dieq.

Wi No

L) Yes. Give specific information. ...

33. Claims against third parties, whe
Examples: Accidents, employment

W No

CL) Yes. Describe each claim. ..........

to set off claims

W No

CI Yes. Describe each claim. ..........

 

 

 

 

 

 

 

 

35. Any financial assets you did not already list

Wd No

LY Yes. Give specific information...

 

 

 

 

 

Company name: Beneficiary: Surrender or refund value:
0.00
0.00
0.00
if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
| a
s 0.00
er or not you have filed a lawsuit or made a demand for payment
isputes, insurance claims, or rights to sue
0.00
34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
0.00
0.00
0.00

36. Add the dollar value of all of you entries from Part 4, including any entries for pages you have attached

for Part 4. Write that number her

Describe Any Busin

37.Do you own or have any legal or ¢

Wi No. Go to Part 6.
L} Yes. Go to line 38.

38. Accounts receivable or commissi

W No

 

 

quitable interest in any business-related property?

 

 

C) Yes. Describe.......

 

 

39. Office equipment, furnishings, ar
Examples: Business-related computers,

i No

 

UI) Yes. Describe.......

 

 

Official Form 106A/B

 

ess-Related Property You Own or Have an Interest In. List any real estate in Part 1.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

bons you already earned
$ 0.00
}

d supplies

oftware, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
$ 0.00

Schedule A/B: Property page 8

 

 
Case 19-06847-MM7_ Filed 11/26/19 Entered 11/26/19 15:00:15 Doc12 Pg. 14 of 48

Debtor 1 Thane

Sevier Case number (i known), 19-06847

 

 

First Name Middle Name

40. Machinery, fixtures, equipment, s

Wi No

Last Name

Upplies you use in business, and tools of your trade

 

UI Yes. Deseribe.......

 

 

41. Inventory

Ud No

 

UI Yes. Describe.......

 

 

42. Interests in partnerships or joint ventures

Wi No
CD Yes. Deseribe.......

Name of entity: % of ownership:

%

 

%

 

%

43. Customer lists, mailing lists, or other compilations

Ld No

L) Yes. Do your lists include pergonally identifiable information (as defined in 11 U.S.C. § 101(41A))?

LL) No

 

L) Yes. Describe........

 

 

 

44. Any business-related property yo

Ld No
L} Yes. Give specific

u did not already list

 

information .........

 

 

 

 

 

45. Add the dollar value of all of yous entries from Part 5, including any entries for pages you have attached

for Part 5. Write that number herg

Describe Any Farm-
If you own or have an in

rest in farmland, list it in Part 1.

5 0.00

$ 0.00

$ 0.00
$ 0.00
$ 0.00

$ 0.00

0.00
0.00
0.00
0.00
0.00

AF F# fF HF

 

 

$ 0.00

 

d Commercial Fishing-Related Property You Own or Have an Interest In.

 

46. Do you own or have any legal or
Wd No. Go to Part 7.
Q) Yes. Go to line 47.

47. Farm animals

bquitable interest in any farm- or commercial fishing-related property?

Examples: Livestock, poultry, farm-faised fish

Wi No

 

 

 

 

Official Form 106A/B

Schedule A/B: Property

 

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

$ 0.00

page 9

 

 
| a ne On Bn
Case 19-06847-MM7_ Filed 11/26/19 Entered 11/26/19 15:00:15 Doc12 Pg. 15 of 48

Debtor 1

Thane

Sevier

 

19-06847

Case number (if known),

 

First Name

Middle Name

Last Name

48. Crops—either growing or harvested

WY No '

 

UI Yes. Give specific
information. ............ :

ig 0.00

 

49.Farm and fishing equipment, implpments, machinery, fixtures, and tools of trade

WY) No

 

 

is 0.00

 

 

 

 

 

51. Any farm- and commercial fishing-related property you did not already list

WI No

 

CD Yes. Give specific
information. ............

 

$ 0.00

 

52. Add the dollar value of all of yourentries from Part 6, including any entries for pages you have attached

 

5 0.00

for Part 6. Write that number herg

 

 

Describe All Propes

53. Do you have other property of an
Examples: Season tickets, country club

tty You Own or Have an Interest in That You Did Not List Above

y kind you did not already list?
nembership

 

 

W No ;
QC) Yes. Give specific |
information. ............ :

é

 

 

54. Add the dollar value of all of yourjentries from Part 7. Write that number here ooo... ee ete >

List the Totals of

55. Part 1: Total real estate, line 2 0.0)... eens
56. Part 2: Total vehicles, line 5

57. Part 3: Total personal and household items, fine 15
58. Part 4: Total financial assets, | 36

59. Part 5: Total business-related praperty, line 45

60. Part 6: Total farm- and fishing-related property, line 52

61. Part 7: Total other property not listed, line 54

62. Total personal property. Add lines 56 through 61. ................
63. Total of all property on Schedule|A/B. Add line 55 + line 62

Official Form 106A/B

 

0.00
0.00
0.00

 

 

0.00

 

ch Part of this Form

$ 4,290.00
$ 2,405.00
$ 120.00
$ 0.00
$ 0.00

po vewitueemneninane anne caservonnenoncnnnimntnetenemn itn

 

an) 6,815.00 Copy personal property total > +3

0.00

6,815.00

 

 

6,815.00

 

Schedule A/B: Property

page 10

 

 

 

 
Case 19-06847-MMI7_ Filed 11/26/19 Entered 11/26/19 15:00:15 Doc12 Pg. 16 of 48

Fillin this information to identify your case:

Debtor 1 Thane Sevier

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the. Southern District of California

Case number _19-06847 CQ Check if this is an
{if known) amended filing

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possifie. if two married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B: Property (Official! Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known}.

 

For each item of property you claim|jas exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specitic dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Somme exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimitedjin dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

| Part 1: | Identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

Wi You are claiming state and fetieral nonbankruptcy exemptions. 11 U.S.C. § 522(b){3)
OC You are claiming federal exerpptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption

 

Schedule A/B that lists this property portion you own

Copy the value from Check only one box for each exemption.

Schedule A/B
Scccription; © tnfiniti@35 | ___—-$ 2,356.00 Ws 2,356.00 C.C.P. 703.140(b) (2)
Line from (3 100% of fair market value, up to

Schedule A/B: 3.1 any applicable statutory limit

 

 

 

Ere ition, © -FOrd Explorar $ 1,934.00 Ms 1,934.00 C.C.P. 703.140(b) (2)
Line from 3.2 (J 100% of fair market value, up to

Schedule A/B: ~~ any applicable statutory limit

description: Household Goods _—s_ $1,000.00 M$ 1,000.00 C.C.P. 703.140(b)(3)
Line from L) 100% of fair market value, up to

Schedule A/B: 3.6 any applicable statutory limit

3. Are you claiming a homesteadjexemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

Wi No

LI Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

{2 No
O) Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 19-06847-MM/ Filed 11/26/19 Entered 11/26/19 15:00:15 Doci2 Pg. 17 of 48
Debtor 1 Thane Sevier Case number (itknown, 19-06847
First Name Middle Name Last Name
ee Additional Page
Brief description of the propertyjand line Current value of the Amount of the exemption you claim Specific laws that allow exemption
on Schedule A/B that lists this pfoperty portion you own
Copy the value from Check only one box for each exemption
Schedule A/B
Brit ion, Electronics 5 725.00 Ws 725.00 C.C.P. 703, 140 (b) (3)
Line from 3.7 C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief .C.P. 703. 1
description, Clothes $ 680.00 Ws 680.00 C.C.P. 703. 140 (b) (3)
Line from LI 100% of fair market value, up to
Schedule A/B: 3.11 any applicable statutory limit
‘ecaription: Cash__ $ 20.00 Ws 20.00 C.C.P. 703. 140 (b) (5)
Line from 3.16 L) 100% of fair market value, up to
Schedule A/B: — any applicable statutory limit
Brit ion, Checking 5 100.00 ws 100.00 C.C.P. 703. 140 (b) (5)
Line from L) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from C) 100% of fair market value, up to
Schedule A/B:_ ———— any applicable statutory limit
Brief
description: $ Os
Line from L) 100% of fair market value, up to
Schedule A/B: —__ any applicable statutory limit
Brief
description: $ Lig
Line from LL) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Lis
Line from L) 100% of fair market value, up to
Schedule A/B: ———— any applicable statutory limit
Brief
description: $ Lig
Line from L) 100% of fair market value, up to
Schedule A/B: —__ any applicable statutory limit
Brief
description: $ Os
: LJ 100% of fair market value, up to
Line from
Schedule A/B: any applicable statutory limit
Brief
description: $ Us
Line from O 100% of fair market value, up to
Schedule A/B: ——— any applicable statutory limit
Brief
description: $ Os
: LJ 100% of fair market value, up to
Line from
Schedule A/B: — any applicable statutory limit
Official Form 106C Schedule C: The Property You Claim as Exempt page 2. of 2

 
Case 19-06847-MM7_ Filed 11/26/19 Entered 11/26/19 15:00:15 Doc12 Pg. 18of 48

Fill in this information to identify your case:

Debtor 1 Thane

Sevier

 

First Name

Debtor 2

Middle Name

Last Name

 

(Spouse, if filing) First Name

Middle Name

Last Name

United States Bankruptcy Court for the: Sduthern District of California

19-06847

Case number

 

{If known)

 

 

Official Form 106D

 

CJ Check if this is an
amended filing

Schedule D: Creditors Who Have Claims Secured by Property

12/15

 

Be as complete and accurate as pogsible. If two married people are filing together, both are equally responsible for supplying correct

information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any

additional pages, write your name a

d case number (if known).

1. Do any creditors have claims secured by your property?
|, No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

Yes. Fill in all of the information below.

 

ian List All Secured Claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column A Column B Column C
2. List all secured claims. If a creditof has more than one secured claim, list the creditor separately amount of claim Value of collateral Unsecured
for each claim. If more than one crdditor has a particular claim, list the other creditors in Part 2. Do not deduct the that supports this _ portion
As much as possible, list the claims|in alphabetical order according to the creditor's name. value of collateral. claim ifany
Describe the property that secures the claim: $ $
Creditor’s Name
Number Street
As of the date you file, the claim is: Check ail that apply.
) Contingent
(J Unliquidated
City State ZIP Gode Q Disputed
Who owes the debt? Check one. Nature of lien. Check ail that apply.
CJ Debtor 1 only (I An agreement you made (such as mortgage or secured
QO) Debtor 2 only car loan)
OQ Debtor 1 and Debtor 2 only Q Statutory lien (such as tax lien, mechanic’s lien)
C) Atleast one of the debtors and another (2) Judgment lien from a lawsuit
Q) other (including a right to offset)
Q) Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number ___ ee
| 2.2) Describe the property that secures the claim: $ $
Creditors Name
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
LJ Unliquidated
City State ZIP Code OQ Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
CI Debtor 1 only C) An agreement you made (such as mortgage or secured
QC) Debtor 2 only car loan)
(J Debtor 1 and Debtor 2 only Q Statutory lien (such as tax lien, mechanic's lien)
(2 Atleast one of the debtors and another C) Judgment lien from a lawsuit
O) other (including a right to offset)
O) Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number ____ —
Add the dollar value of your entgies in Column A on this page. Write that number here: Bo
Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1of___

 

 
Case 19-06847-MMI7_ Filed 11/26/19 Entered 11/26/19 15:00:15 Doc12 Pg. 19 of 48

Debtor 4 Thane

Sevier Case number (if known) 19-06847

 

First Name Middle Name

 

Last Name

 

Column A

 

 

 

“ColumnB

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   
 

 

 

 

Additional Page Column C
sae : . oo. . Amount of claim Value of collateral Unsecured
After listing any entries or this page, number them beginning with 2.3, followed Do not deduct the that supports this _ portion
by 2.4, and so forth. value of collateral, claim If any
Describe the property that secures the claim: $ $ $
: Creditor's Name 6 7 ]
Number Street |
l
As of the date you file, the claim is: Check all that apply.
Ly Contingent
City State ZIP Chde (2 unliquidated
O Disputed
Who owes the debt? Check one. Nature of lien. Check al! that apply.
CQ) Debtor 4 only ( An agreement you made (such as mortgage or secured
U) Debtor 2 only car loan)
{J Debtor 1 and Debtor 2 only Q) Statutory lien (such as tax lien, mechanic's lien)
CI Atleast one of the debtors and another CJ) Judgment lien from a lawsuit
(J other (including a right to offset)
UO) Check if this claim relates to a
community debt
Date debt was incurred a Last 4 digits ofaccountnumber_
L_| Describe the property that secures the claim: $ $ $
Creditor's Name
Number Street
As of the date you file, the claim is: Check all that apply.
QO Corftingent
QO) unliquidated
City State ZIP Gode OQ Disputed
r owes the debt? Check one. Nature of lien. Check all that apply.
: Debtor 1 only QC) An agreement you made (such as mortgage or secured
.' Debtor 2 only car loan)
Ci Debtor 1 and Debtor 2 only | UJ Statutory lien (such as tax lien, mechanic’s lien)
0». At feast one of the debtors and another (2 Judgment lien from a lawsuit
. . her (i i i
{} Check if this claim relates to a U1 other (including a right to offset)
community debt
Date debt was incurred a Last 4 digits of account number ___ _
|_| Describe the property that secures the claim: $ $ $
Creditor’s Name
Number Street
As of the date you file, the claim is: Check all that apply.
OU Contingent
City State ZIP Code ) Untiquidated
| Disputed
Who owes the debt? Check one. Nature of lien. Check ail that apply.
[C Debtor 1 only CJ} An agreement you made (such as mortgage or secured
: i Debtor 2 only car loan)
|. Debtor 4 and Debtor 2 only O Statutory lien (such as tax lien, mechanic's lien)
|__| Atleast one of the debtors and another (2 Judgment lien from a lawsuit
() other (including a right to offset)
L) Check if this claim relates to a
community debt
Date debt was incurred | Last 4 digits of account number __ _
Add the dollar value of yourjentries in Column A on this page. Write that number here:
If this is the last page of your form, add the dollar value totals from all pages.
...Write that number here: Jo.
Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page of__—

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 19-06847-MMIi7_ Filed 11/26/19 Entered 11/26/19 15:00:15 Doci12 Pg. 20 of 48
Debtor 1 Thane Sevier Case number (i known) 19-06847
First Name Middle Name Last Name

| Part 2: ED Others to Be Natified for a Debt That You Already Listed
Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection
| agency is trying to collect from you fpr a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
| you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to
be notified for any debts in Part 1, dojnot fill out or submit this page.
[| On which line in Part 1 did you enter the creditor?

Name Last 4 digits of accountnumber_

Number Street

City State ZIP Code
| | On which line in Part 1 did you enter the creditor?

Name Last 4 digits of account number ___ _

Number Street

City State ZIP Code
|| On which line in Part 1 did you enter the creditor?

Name Last 4 digits of account number ___ _

Number Street

City State ZIP Code

On which line in Part 1 did you enter the creditor?

Name Last 4 digits of account number ___ _

Number Street

City State ZIP Code
|_| On which line in Part 1 did you enter the creditor?

Name Last 4 digits of account number ___ _

Number Street

City State ZIP Code

On which line in Part 1 did you enter the creditor?

Name Last 4 digits of account number

Number Street

City State ZIP Code
Official Form 106D Part 2 of Schedule D: Creditors Who Have Claims Secured by Property page of__—

 

 
Case 19-06847-MM

Fill in this information to identify your case:

Debtor 1 Thane

7 Filed 11/26/19 Entered 11/26/19 15:00:15 Doc 12

Pg. 21 of 48

Sevier

 

First Name

Debtor 2

Middle Name

Last Name

 

(Spouse, if filing) First Name

United States Bankruptcy Court for the: S|
19-06847

Case number

Middle Name

Last Name

buthern District of California

L) Check if this is an

 

(If known)

 

amended filing

 

Official Form 106E/F

 

Schedule E/F: Creditors Who Have Unsecured Claims

12/15

 

Be as complete and accurate as pos

List the other party to any executory

A/B: Property (Official Form 106A/B)
creditors with partially secured clai
needed, copy the Part you need, fill

 

bible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
s that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is

out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

List All of Your PRIORITY Unsecured Claims

 

1. Do any creditors have priority ursecured claims against you?

O No. Go to Part 2.

L} Yes.

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For

each claim listed, identify what type
nonpriority amounts. As much as p
unsecured claims, fill out the Contir

(For an explanation of each type of

 

 

 

 

 

 

 

of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
bssible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
uation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

Who incurred the debt? Check ong.

CO) Debtor 4 only
C) Debtor 2 only
U) Debtor 1 and Debtor 2 only

(2 At least one of the debtors and anpther

() Check if this claim is for a community debt

Is the claim subject to offset?

CJ) No
. QO Yes

Official Form 106E/F

 

Schedule E/F: Creditors Who Have Unsecured Claims

 

Total claim Priority Nonpriority
amount amount
2.4
U.S. DEPARTMENT OF &D Last 4 digits of account number 2 2 7 4 $_441400834414003

Priority Creditor's Name
61 Forsyth st SW Ste 19t40 When was the debt incurred? _12/08/2010
Number Street

As of the date you file, the claim is: Check all that apply

GA! 30303] contingent
City State | ZIP Code ontingen
€) unliquidated
Who incurred the debt? Check ong. 2 Disputed
W Debtor 1 only
O) Debtor 2 only Type of PRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only CQ) Domestic support obligations
At least one of the debtors and anpther Wi Taxes and certain other debts you owe the government
C) Check if this claim is for a community debt Q) Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
QO No C2 other. Specify Student Loan
O) Yes
[2.2 | Last 4 digits of account number _
— $ $ $

Priority Creditors Name

When was the debt incurred?
Number Street

As of the date you file, the claim is: Check all that apply.

O Contingent
City State ZIP Gode (2) unliquidated

O Disputed

Type of PRIORITY unsecured claim:
C) Domestic support obligations
U) Taxes and certain other debts you owe the government

CI Claims for death or personal injury while you were
intoxicated

OC) other. Specify

 

page lof_

 
Debtor 1 Thane

Case 19-06847-MM/7 Filed 11/26/19 Entered 11/26/19 15:00:15 Doc12 Pg. 22 of 48

Sevier Case number (if known) 19-06847

 

First Name Middle Name

 

Last Name

ine Your PRIORITY Unsecured Claims — Continuation Page

'

 

After listing any entries on this pag¢, number them beginning with 2.3, followed by 2.4, and so forth. Total claim Priority Nonpriority

LJ

amount amount

Last 4 digits ofaccount number $ $ $

 

 

Priority Creditor’s Name

When was the debt incurred?

 

 

 

Number Street
As of the date you file, the claim is: Check all that apply.
Q) Contingent

City State | ZIP Code O) unliquidated
Q Disputed

Who incurred the debt? Check ong.

() Debtor 1 only

C) Debtor 2 only

C) Debtor 1 and Debtor 2 only

(2 At least one of the debtors and an

CQ Check if this claim is for a community debt

Is the claim subject to offset?

OQ No
U) ves

Type of PRIORITY unsecured claim:

Domestic support obligations
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

Other. Specify

pther

O Ooo

 

 

 

 

Priority Creditor’s Name

Last 4 digits of account number $ $ $

When was the debt incurred?

 

 

 

Number Street
As of the date you file, the claim is: Check all that apply.
QO Contingent

City State | ZIP Code CQ) Unliquidated
Q Disputed

Who incurred the debt? Check ong.

OQ) Debtor 4 only

() Debtor 2 only

C) Debtor 1 and Debtor 2 only

U) At feast one of the debtors and an

Check if this claim is for a coq

Is the claim subject to offset?

L) No
L) Yes

Type of PRIORITY unsecured claim:

Domestic support obligations

Taxes and certain other debts you owe the government

ther . _ .
P Claims for death or personal injury while you were

intoxicated
Other. Specify

nmunity debt

O OUO

 

 

 

__U Yes

Official Form 106E/F

Last 4 digits of accountnumber $ $ $

 

 

Priority Creditor's Name

When was the debt incurred?

 

 

 

Number Street
As of the date you file, the claim is: Check all that apply.
C) Contingent

City State ZIP Code O untiquidated
QO Disputed

Who incurred the debt? Check ong.

Q) Debtor 4 only

() Debtor 2 only

CY Debtor 1 and Debtor 2 only

LJ At least one of the debtors and an

C Check if this claim is for a cof

Is the claim subject to offset?

C) No

Type of PRIORITY unsecured claim:

Domestic support obligations

th Taxes and certain other debts you owe the government
er : a :
P Claims for death or personal injury while you were

intoxicated
Other. Specify

 

nmunity debt

O OoOOC

 

 

Schedule E/F: Creditors Who Have Unsecured Claims page _ of

 

 
Case 19-06847-MM//_ Filed 11/26/19 Entered 11/26/19 15:00:15 Doci12 Pg. 23 of 48
Debtor 1 Thane Sevier Case number (if known) 19-06847

First Name Middie Name Last Name
Ea List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

CI No. You have nothing to report this part. Submit this form to the court with your other schedules.
Yes

 

 

 

4. List all of your nonpriority unseciired claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, list thd creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than ond creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured
claims fill out the Continuation Page of Part 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

' Total claim
+_] AMERICAN CAPITAL ENERPRISES Last 4 digits of account number 8 4 3 8 181.00
Nonpriority Creditors Name 06/01/2014 $ -
41 870 KALMIA ST, STE 4 D0 When was the debt incurred?
Number Street
MURRIETA CA 92562
City State ZIP Code As of the date you file, the claim is: Check all that apply.
Q Contingent
Who incurred the debt? Check ong. (J Untiquidated
Wd Debtor 1 only QO) Disputed
O) Debtor 2 only
LJ Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
( At least one of the debtors and anpther ©) Student loans
O Cheek if this claim is for a cognmunity debt O Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Is the claim subject to offset? (Y Debts to pension or profit-sharing plans, and other similar debts
1 No WW other. Specify COLLECTIONS
Q) Yes
2_| CALIFORNIA BUSINESS BUREAU Last 4 digits of account number _7 7 0 2 s__ 960.00_
Nonpriority Creditors Name When was the debt incurred? 08/01/2016
4542 RUFFNER ST,STE 160
Number Street
SAN DIEGO CA 92111 As of the date you file, the claim is: Check all that apply.
City State ZIP Code Oo Contingent
Who incurred the debt? Check onp. (2 Unliquidated
Wi Debtor 1 only QO Disputed
C} Debtor 2 only _
O debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
CQ) At least one of the debtors and arfother [) Student loans
eae a . Ol Obligations arising out of a separation agreement or divorce
U) Check if this claim is for a community debt that you did not report as priority claims
Is the claim subject to offset? LJ Debts to pension or profit-sharing plans, and other similar debts
WI other. Specify COLLECTIONS
Wi No
QO) Yes
43 | ENCHANCED RECOVERY Last 4 digits of account number 8 8 3 1 619.00
Nonpriority Creditors Name . 09/05/2019 $__ NV
When was the debt incurred?
P. O. BOX 57547
Number Street
JACKSONVILLE FL 32241 . a
City Sue FP Gode As of the date you file, the claim is: Check all that apply.
Who incurred the debt? Check orp. D1 Contingent
Q Unliquidated
Gd Debtor 4 only O opi
isputed
LY Debtor 2 only
U) Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
(J At least one of the debtors and aother

 

QO) Student loans

CL) Check if this claim is for a community debt (2 Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

O) Debts to pension or profit-sharing plans, and other similar debts

a WH Other. Specity COLLECTIONS/ CHARTER

Is the claim subject to offset?

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims pagel of2_

 

 
Debtor 1

Eo Your NONPRIORITY U

 

 

 

 

Case 19-06847-MMy Filed 11/26/19 Entered 11/26/19 15:00:15 Doci2 Pg. 24o0f 48

Thane

Sevier

 

First Name Middle Name Last Name

 

 

 

Case number (i known), 19-06847

 

Msecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this pag¢, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
4.4 Last 4 digits of accountnumber 4. 5 5 5
FINANCIAL CREDIT NETWORK igits o mber "ow 3 937.00
Nonpriority Creditor’s Name
i 2 07/01/2019
4300 W. MAIN STREET When was the debt incurred
Number Street
As of th i im is: Check ail that ly.
VISALIA CA 93291 s of the date you file, the claim is: Check ail that apply
City State ZIP Code U) Contingent
LJ Unliquidated
Who incurred the debt? Check on@. OQ Disputed
A Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only ) Student loans
At least one of the debtors and arpther Q Obligations arising out of a separation agreement or divorce that
QI Check if this claim is for a community debt you did not report as priority claims
Q) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Wi other. Specity COLLECTIONS/ CITY OF PO
w No
LI Yes
45 | .
MAGNUM PROPERTY INVESTMENTS Last 4 digits of account number ___ _ $ 19,233.99
Nonpriority Creditors Name
When was the debt incurred? 09/05/2019
2222 E. WASHINGTON BLVD
Ni S
Os AN GELES CA 90021 As of the date you file, the claim is: Check all that apply.
City State ZIP Code Q Contingent
C2 unliquidated
Who incurred the debt? Check onp. O Disputed
Wl Debtor 1 only
CQ) Debtor 2 only Type of NONPRIORITY unsecured claim:
q Debtor 1 and Debtor 2 only O Student loans
At least one of the debtors and aijother O Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as priority claims
QO) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? (A Other. Specity_ JUDGEMENT
WZ No
QD) ves
[4.6] 7 9 6 3 s_ 847.00
RB CORP VA/ CREDIT CITRL CORP Last 4 digits of accountnumber 2 9 6 3.
Nonpriority Creditor’s Name
When was the debt incurred? 95/01/2019
11821 ROCK LANDING RIVE onncurre
Numby St
NEWPORT NEWS VA 23606 As of the date you file, the claim is: Check all that apply.
City State ZIP Code O Contingent

 

Who incurred the debt? Check orfe.

Wd Debtor 1 only
C) Debtor 2 only
LJ) Debtor 4 and Debtor 2 only
C) At least one of the debtors and ahother

CQ Check if this claim is for a cdmmunity debt

Is the claim subject to offset?

| No
Q) Yes

QO) unliquidated
O Disputed

Type of NONPRIORITY unsecured claim:

CY Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
CL) Debts to pension or profit-sharing plans, and other similar debts

Wi Other. Specify COLLECTIONS/ COX COM

 

Official Form 106E/F

 

Schedule E/F: Creditors Who Have Unsecured Claims

page2_of 2 _

 
Case 19-06847-MM Filed 11/26/19 Entered 11/26/19 15:00:15 Doci12 Pg. 25of 48
Debtor 1 Thane Sevier Case number (if known) 19-06847

First Name Middle Name Last Name

 

 

ere Others to Be Notified About a Debt That You Already Listed

 

_ §. Use this page only if you have othe to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
: example, if a collection agency ig trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you da not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.
CT CORPORATION SYSTEM On which entry in Part 1 or Part 2 did you list the original creditor?
Name
818 WEST SEVENTH STREET Line 4.5 of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
Number Street Wi Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number
LOS ANGELES CA 90017 9 ——
City State ZIP Code eccigenecsoe guna moptrtn ies vies neni wos
: On which entry in Part 1 or Part 2 did you list the original creditor?
| Name
Line of (Check one): LJ Part 1: Creditors with Priority Unsecured Claims
Number Street UO Part 2: Creditors with Nonpriority Unsecured
Claims
_ Last 4 digits of accountnumber_—
City State ZIP Code
| On which entry in Part 1 or Part 2 did you list the original creditor?
| Name
Line of (Check one): OQ Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number ___ _
City State ZIP Code os contin oe
| On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): UO Part 4: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
: Last 4 digits of account number ___ _
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
| Name
Line of (Check one): OQ Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
| Last 4 digits of account number ___ ee
City State ZIP Code
| On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): UL] Part 1: Creditors with Priority Unsecured Claims
Number Street U) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits ofaccountnumber
City State ZIP Code
x On which entry in Part 1 or Part 2 did you list the original creditor?
ame
Line of (Check one): UO) Part 1: Creditors with Priority Unsecured Claims
Number Street . . .
() Part 2: Creditors with Nonpriority Unsecured
Claims
City State ZIP Code Last 4 digits of accountnumber
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page1_ of 1

 

 
Case 19-06847-MM/ Filed 11/26/19 Entered 11/26/19 15:00:15 Doc12 Pg. 26 of 48
Debtor 1 Thane Sevier Case number (i known) 19-06847

First Name Middle Name Last Name

ad « the Amounts for Bach Type of Unsecured Claim

6. Total the amounts of certain typeé of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

 

 

 

 

 

 

 

 

Total claim
: 6a. . wg
- Total claims a. Domestic support pbligations 6a $ 0.00
| from Part 1 6b. Taxes and certain pther debts you owe the :
government 6b. 4,414.00
6c. Claims for death of personal injury while you were
intoxicated 6c. $ 0.00
6d. Other. Add all other priority unsecured claims.
Write that amount here. 6d. + $ 0.00
6e. Total. Add lines 6a through 6d. Ge.
5 4,414.00
Total claim
Total claims 6f. Student loans 6f. $ 0.00
from Part 2 6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority 0.00
claims 6g. $ :
6h. Debts to pension gr profit-sharing plans, and other
similar debts 6h. g 0.00
6i. Other. Add all othes nonpriority unsecured claims.
Write that amount here. 6. +s 22,377.99
6j. Total. Add lines 6f through 6i. Gj.
$ 22,377.99

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1 of 1

 

 
Case 19-06847-MM

Fill in this information to identify yc ur case:

Debtor Thane

First Name

Debtor 2

Middle Name

yY Filed 11/26/19 Entered 11/26/19 15:00:15 Doc 12

Sevier

Last Name

 

(Spouse if filing) First Name

United States Bankruptcy Court for the: S$

Case number 19-06847

Middie Name

 

(If known)

 

Last Name

buthern District of California

 

Official Form 106G

 

 

 

Schedule G: Executory Contracts and Unexpired Leases

 

Pg. 27 of 48

() Check if this is an
amended filing

12/15

Be as complete and accurate as pospible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name amd case number (if known).

1. Do you have any executory contracts or unexpired leases?
Wd No. Check this box and file thib form with the court with your other schedules. You have nothing else to report on this form.
O) Yes. Fill in all of the informatidn below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or gompany with whom you have the contract or lease. Then state what each contract or lease is for (for

example, rent, vehicle lease, ce

unexpired leases.

Person or company with whom

 

you have the contract or lease

 

Name

 

Number Street

 

City

State

ZIP Code

 

 

Name

 

Number Street

 

City
23

State

ZIP Code

 

Name

 

Number Street

 

City

State

ZIP Code

 

 

Name

 

Number Street

 

: City
25

ate

ZIP Code

 

"Name

 

Number Street

 

City

Official Form 106G

tate

 

ZIP Code

Schedule G: Executory Contracts and Unexpired Leases

 

| phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and

State what the contract or lease is for

page 1of 1

 
Case 19-06847-MM

Debtor 1 Thane

fY Filed 11/26/19 Entered 11/26/19 15:00:15 Doc12 Pg. 28 of 48

Sevier Case number (if known) 19-06847

 

First Name

Middle Name

Last Name

P| Additional Page if You Have More Contracts or Leases

Person or company with whom

 

you have the contract or lease

What the contract or lease is for

 

Name

 

Number Street

 

City

Stgte

ZIP Code

 

 

 

 

 

Name

 

Number Street

 

City

State

ZIP Code

 

 

 

 

Name

 

Number Street

 

City

ZIP Code

 

 

 

 

 

Name

 

Number Street

 

City

ZIP Code

 

Name

 

Number Street

 

City

Spate

ZIP Code

 

 

 

 

 

 

 

Name

 

Number Street

 

City

ate

ZIP Code

 

 

Name

 

Number Street

 

City

ate

ZIP Code

 

 

Name

 

Number Street

 

 

City

fate

ZIP Code

 

Official Form 106G

 

Schedule G: Executory Contracts and Unexpired Leases

 
Case 19-06847-MM

tI

yY Filed 11/26/19 Entered 11/26/19 15:00:15 Doc12 Pg. 29 of 48

Fill in this information to identify your case:

Debtor 1 Thane

Sevier

 

First Name

Debtor 2

Middle Name Last Name

 

(Spouse, if filing) First Name

Middle Name Last Name

United States Bankruptcy Court for the: Southern District of California

 

19-06847

Case number

 

(If known)

O) Check if this is an

 

Official Form 106H

 

Schedule H: Your Codebtors

amended filing

12/15

Codebtors are people or entities whq are also liable for any debts you may have. Be as complete and accurate as possible. If two married people

are filing together, both are equally r
and number the entries in the boxes

1. Do you have any codebtors? (If

W No
UI) Yes

2 Within the last 8 years, have yo
Arizona, California, Idaho, Louisia

Q1 No. Go to line 3.
wi Yes. Did your spouse, former

L} No

WI Yes. In which community gtate or territory did you live? California

psponsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
ion the Jeft. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
ry question.

ou are filing a joint case, do not list either spouse as a codebtor.)

lived in a community property state or territory? (Community property states and territories include
a, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

$pouse, or legal equivalent live with you at the time?

. Fill in the name and current address of that person.

 

Name of your spouse, former spo!

ise, or legal equivalent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17395 Caminito Caldo
Number Street
San Diego CA 92127
City State ZIP Code
3. In Column 1, list all of your codgbtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in tine 2 again as a codeptor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D}, Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G toifill out Column 2.
Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Check all schedules that apply:
3.1
C) Schedule D, line
Name
O) Schedule E/F, line
Number Street U Schedule G, line
City State . _ ZIP Code
3.2
(2 Schedule D, line
Name
QO) Schedule E/F, line
Number Street () Schedule G, line
City State ZIP Code
3.3
{) Schedule D, line
Name ——
Q) Schedule E/F, line
Number Street OQ) Schedule G, line
_...Gity _ State uw ZIP Code

 

Official Form 106H

Schedule H: Your Codebtors page 1 of 1

 

 
Case 19-06847-MMY Filed 11/26/19 Entered 11/26/19 15:00:15 Doci12 Pg. 300f 48

Debtor 1 Thane Sevier Case number (if known) 19-06847

 

 

First Name Middle Name Last Name

| FES Page to List More Codebtors

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

Q) Schedule D, tine
) Schedule E/F, line

Number Street C) Schedule G, line

 

Name

 

 

SM ee ananassae nae SME ec auenar nl Code

Schedule D, line
Schedule E/F, line
Schedule G, line

 

|

Name

 

Ooo

Number Street

 

RY cet st nen ne... an cic cl Code

Schedule D, tine
Schedule E/F, line
Schedule G, line

 

Name

|

 

ooo

Number Street

 

City State ZIP Code

 

1

() Schedule D, line
U3 Schedule E/F, line

Number Street () Schedule G, line

Name

 

 

CH oct vey erent nlf ares ee SEMNE aanrnns yoann LEP Code

Schedule D, line
Schedule E/F, line
Schedule G, line_

 

Name

 

ooo

Number Street

 

State. ZiP Code

   

Schedule D, line
Schedule E/F, line
Schedule G, line_

 

Name

 

Ooo

Number Street

 

eS cnn f ncn RE crs rl Code

Schedule D, line
Schedule E/F, line
Schedule G, line

 

Name

ooo

 

Number Street

 

HY eran eee a EME te COE ce

(2 Schedule D, fine
QC) Schedule E/F, line
Number Street QO Schedule G, line

 

Name

 

 

City State ZIP Code

Official Form 106H Schedule H: Your Codebtors page. oof__

 

 
Case 19-06847-MM7_ Filed 11/26/19 Entered 11/26/19 15:00:15 Doc12 Pg. 31 of 48

Fill in this information to identify your case:

Debtor 1 Thane Sevier

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Southern District of California

Case number _19-06847 Check if this is:

(If known)
LJ An amended filing
CL) A supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 M7 DDT YvYY
Schedule I: Your Income 412i15

Be as complete and accurate as pogsible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouge is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 

 

 

 

EEE vescrive Employment

1. Fill in your employment .
information. Debtor 1 Debtor 2 or non-filing spouse

If you have more than one job,

 

 

 

attach a separate page with wi wi
information about additional Employment status Employed Employed
employers. QC) Not employed C) Net employed
Include part-time, seasonal, or
self-employed work.
ry ‘Occupation STOCKER SELF EMPLOYED

Occupation may include student
or homemaker, if it applies.

Employer’s name COSTCO SELF

Employer’s address 12350 CARMEL MTN RD 17395 Caminito Caldo

Number Street Number Street

 

 

SANDIEGO CA 92128 SAN DIEGO CA 92127
City State ZIP Code City State ZIP Code

How long employed there? 10YRS

j part2: | Give Details About Monthly income

 

 

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse haye more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

2. List monthly gross wages, salary, and commissions (before all payroll

 

 

deductions). If not paid monthly, ¢alculate what the monthly wage would be. 2. $ 4,000.00 ¢ 500.00
3. Estimate and list monthly overtime pay. 3. +3 0.00 + ¢ 0.00
' 4. Calculate gross income. Add lire 2 + line 3. 4 | $ 4,000.00 $ 500.00

 

 

 

 

 

Official Form 1061 Schedule I: Your Income page 1

 

 
Case 19-06847-MM/7 Filed 11/26/19 Entered 11/26/19 15:00:15 Doc12 Pg. 32 of 48

 

 

 

Debtor 1 Thane Sevier Case number (i known), 19-06847
First Name Middle Name Last Name
: For Debtor 1 For Debtor 2 or
non-filing spouse
| Copy line 4 Were... ccc fecce cscs cesescessesessseecenesesesnessauseetsnesssestenetaneees > 4. $ 4,000.00 ¢ 500.00

5. List all payroll deductions:

 

 

 

 

 

 

 

 

 

_ Sa. Tax, Medicare, and Social Spcurity deductions 5a. §$ 413.00 $ 32.00
5b. Mandatory contributions fot retirement plans 5b. §$ 0.00 $ 0.00
5c. Voluntary contributions for retirement plans 5c. $ 0.00 ¢§ 0.00
5d. Required repayments of retirement fund loans 5d. §$ 0.00 ¢ 0.00
5e. Insurance Se. $ 430.00 ¢ 0.00
5f. Domestic support obligations 5. = § $ 0.00
| 5g. Union dues §g. g___———-120.00 $ 0.00
5h. Other deductions. Specify: BARNISHMENT 5h. +3 955.00 + $ 0.00
6. Add the payroll deductions. Add lines 5a + 5b + 5c+5d+5e+5f+5g+5h. 6 $§ 1,918.00 ¢ 32.00
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 2,082.00 ¢§ 468.00
8. List all other income regularly r¢ceived:
| 8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necesgary business expenses, and the total $ 0.00 $ 0.00
monthly net income. 8a. TO oO
8b. Interest and dividends 8b.  $ 0.00 ¢ 0.00
! ‘ 8c. Family support payments that you, a non-filing spouse, or a dependent
: regularly receive
| {include alimony, spousal! support, child support, maintenance, divorce $ 523.55 $§ 0.00
settlement, and property settlpment. 8c. —_——————
8d. Unemployment compensation 8d. §$ 0.00 ¢ 0.00
| 8e. Social Security 8e.  § 0.00 §$ 0.00
8f. Other government assistance that you regularly receive
include cash assistance and {he value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: s. $$. 000 $_  _—Q.00
_ 8g. Pension or retirement vere 8g. $ 0.00 ¢ 0.00
|
8h. Other monthly income. Specify: 8h. + 0.00 +$§ 0.00
9. Add all other income. Add lines|8a + 8b + 8c + 8d + 8e + 8f +8g + 8h. 9. | $ 523.0 $ 0.00
10. Calculate monthly income. Add fine 7 + line 9. $ 2,605.55] + $ 468.00|= |g 3,073.55
_ Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10.

 

 

 

 

 

 

 

11. State all other regular contributions to the expenses that you list in Schedule J.

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.

Do not include any amounts alreafly included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

 

 

| :
| Specify: 11.4% $ 0.00
42. Add the amount in the Jast column of line 10 to the amount in line 11. The result is the combined monthly income. 3,073.85
Write that amount on the Summany of Your Assets and Liabilities and Certain Statistical Information, if it applies 12. S. _—

 

 

 

: Combined

: monthly income

13.Do you expect an increase or gecrease within the year after you file this form?
Wf No.

CL) Yes. Explain:

 

 

 

 

Official Form 1061 Schedule I: Your Income page 2

 

 
Case 19-06847-MM7_ Filed 11/26/19 Entered 11/26/19 15:00:15 Doc12 Pg. 33 of 48

Fill in this information to identify your case:

Debtor 1 Thane Sevier

 

First Name Middle Name Last Name Check if this is:

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Southern District of California

Case number 19-06847

(If known)

 

 

 

Official Form 106J
Schedule J: Your Expenses

 

L) An amended filing

LJ} A supplement showing postpetition chapter 13
expenses as of the following date:

MM / DD/ YYYY

12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. !f more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number

(if known). Answer every question.

Describe Your Household

 

1. Is this a joint case?

Wi No. Goto line 2.
LJ Yes. Does Debtor 2 live in a separate household?

LJ No
LJ Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

 

2. Do you have dependents? QO No
Dependent's relationship to Dependent’s Does dependent live
Do not list Debtor 1 and © Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent... O
N
Do not state the dependents’ Daughter 14 ol °
names. Yes
Daughter 16 LI No
wi Yes
LJ No
C) Yes
CJ No
QC) Yes
CU No
QC) Yes
3. Do your expenses include WI No

expenses of people other than oO
yourself and your dependents? _ Yes

Estimate Your Ongoing Monthly Expenses

 

Estimate your expenses as of your hankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the

applicable date.

Include expenses paid for with non-fash government assistance if you know the value of
such assistance and have included |t on Schedule |: Your Income (Official Form 1061.)

4. The rental or home ownership expenses for your residence. Include first mortgage payments and
any rent for the ground or lot.

If not included in line 4:

4a. Real estate taxes

4b. Property, homeowner’s, or refter’s insurance

4c. Home maintenance, repair, la upkeep expenses

4d. Homeowner's association or ¢ondominium dues

Official Form 106J Schedule J: Your Expenses

 

4a.
4b.
4c.

4d.

 

Your expenses
$ 1,900.00
$ 0.00
$ 0.00
$ 0.00
$ 0.00

page 1

 
Case 19-06847-MM

 

 

 

 

 

 

 

7 Filed 11/26/19 Entered 11/26/19 15:00:15 Doci12 Pg. 34o0f 48

 

Your expenses

$

fA Fi Ff FH FF Ff Ff HF

wy

Rc

fF Ff Ff

fF Ff Hf

Debtor 1 Thane Sevier Case number «known _19-06847
First Name Middle Name Last Name
5. Additional mortgage payments far your residence, such as home equity loans 5.
6. Utilities:
6a. Electricity, heat, natural gas 6a.
6b. Water, sewer, garbage collection 6b.
6c. Telephone, cell phone, Interngt, satellite, and cable services 6c.
6d. Other. Specify: 6d.
7. Food and housekeeping supplies 7.
8. Childcare and children’s education costs 8.
9. Clothing, laundry, and dry cleaning 9.
10. Personal care products and services 10.
11. Medical and dental expenses 11.
12. Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments. 12.
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13.
14. Charitable contributions and rel]gious donations 14.
15. Insurance.
Do not include insurance deducteq from your pay or included in lines 4 or 20.
15a. Life insurance 15a.
15b. Health insurance 15b.
15c. Vehicle insurance 15¢.
15d. Other insurance. Specify: 15d.
16. Taxes. Do not include taxes dedu¢ted from your pay or included in lines 4 or 20.
Specify: 16.
17. Installment or lease payments:
17a. Car payments for Vehicle 1 17a.
17b. Car payments for Vehicle 2 17b.
17c. Other. Specify: 17¢.
17d. Other. Specify: 17d.
18. Your payments of alimony, maiptenance, and support that you did not report as deducted from
your pay on line 5, Schedule |, Your Income (Official Form 106}). 18.
19. Other payments you make to support others who do not live with you.
Specify: 19.
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule |: Your Income.
20a. Mortgages on other property 20a.
20b. Real estate taxes 20b.
20c. Property, homeowner's, or r@nter’s insurance 20c.
20d. Maintenance, repair, and upkeep expenses 20d.
20e. Homeowner's association or|condominium dues 20e.

Official Form 106J

 

Schedule J: Your Expenses

Pf F Ff HF

 

0.00

340.00
0.00

535.00
0.00

700.00
0.00
75.00
50.00
209.00

600.00

0.00
200.00

0.00
0.00

0.00
0.00

0.00

0.00
0.00
0.00
0.00

0.00

46.00

0.00

0.00

0.00

0.00
0.00

page 2

 
Case 19-06847-MM7 Filed 11/26/19 Entered 11/26/19 15:00:15 Doc12 Pg. 35 of 48

 

 

Debtor 1 Thane Sevier Case number (iknown)_19-06847
First Name Middie Name Last Name
21. Other. Specify: 21. +3 0.00

 

22. Calculate your monthly penser

 

 

 

 

22a. Add lines 4 through 21. 22a 4,455.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b. $ 0.00 ©

22c. Add line 22a and 22b. The regult is your monthly expenses. 22c. $ 4,455.00

23. Calculate your monthly net income.

, $ 3,073.55
| 23a. Copy line 12 (your combined\monthly income) from Schedule 1. 23a. =

23b. Copy your monthly expenses from line 22c above. 23b. _¢ 4,455.00

23c. Subtract your monthly expen pes from your monthly income. $ -1,382.00

The result is your monthly nef income. 23¢.

24. Do you expect an increase or de¢rease in your expenses within the year after you file this form?

| For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

wi No.

QC) Yes. Explain here:

 

Official Form 106J Schedule J: Your Expenses page 3

 

 
Case 19-06847-MM7 Filed 11/26/19 Entered 11/26/19 15:00:15 Doc12 Pg. 36 of 48

Fill in this information to identify your case:

Debtor 4 Thane Sevier

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name iddle Name Last Name

 

United States Bankruptcy Court for the: Southern District of California

Case number _19-06847

(If known)

 

LJ Check if this is an
amended filing

 

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 12/15

 

 

 

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever ydu file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fradd in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

| | Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

LJ No
Wi Yes. Name of person Donnel| M. Evans Jr . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and
Signature (Official Form 119).

Under penaity of perjury, | seciere that I have read the summary and schedules filed with this declaration and
that they are true and correct.

Signature of Debtor 1 Signature of Debtor 2
Date / , AO fi Date
MMi DO’ YvYY MM/ DD / YYYY

 

 

Official Form 106Dec Declaration About an Individual Debtor’s Schedules

 

 
Case 19-06847-MM

7 Filed 11/26/19 Entered 11/26/19 15:00:15 Doc12 Pg. 37 of 48

Fill in this information to identify your case:

Debtor 1 Thane

Sevier

 

First Name

Debtor 2

Middle Name Last Name

 

(Spouse, if filing) First Name

United States Bankruptcy Court for the: S|

Case number 19-06847

Middle Name Last Name

puthern District of California

 

(lf known)

 

Q) Check if this is an
amended filing

 

Official Form 107
Statement of Finan

cial Affairs for Individuals Filing for Bankruptcy 04/19

 

Be as complete and accurate as po

ible. lf two married people are filing together, both are equally responsible for supplying correct

information. If more space is needeH, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

| Part 4: Give Details About ur Marital Status and Where You Lived Before

 

1. What is your current marital s

wi Married
LJ Not married

us?

2. During the last 3 years, have yqu lived anywhere other than where you live now?

 

 

 

 

 

 

 

 

 

 

 

 

 

Wi No
L) Yes. List all of the places youllived in the last 3 years. Do not include where you live now.
Debtor 1: Dates Debtor1 Debtor 2: Dates Debtor 2
lived there tived there
L) same as Debtor 1 UL) same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code
‘i Same as Debtor 1 Same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code

3. Within the last 8 years, did you

ever live with a spouse or legal equivalent in a community property state or territory? (Community property

States and territories include Arigona, California, |daho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

CJ No
WI Yes. Make sure you fill out Sp

hedule H: Your Codebtors (Official Form 106H).

| Part 2: the Sources pf Your Income

Official Form 107

 

Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1

 
Case 19-06847-MM

Debtor 1 Thane

Sevier

 

First Name Middle Name

Last Name

y Filed 11/26/19 Entered 11/26/19 15:00:15 Doc12 Pg. 38 of 48

Case number (if known) 19-06847

 

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
if you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

OC) No
WI Yes. Fill in the details.

 

Sources of income

Gross income

Sources of income

 

Gross income

Check all that apply. (before deductions and = Check all that apply. (before deductions and
exclusions) exclusions)
. wi Wages, commissions, QO Wages, commissions,
From January 1 of current year until b ti $ 43,730.01 b tis $
the date you filed for bankruptcy: onuses, tips TTT onuses, tp
QQ Operating a business Q Operating a business
. WI Wages, commissions. O Wages, commissions.
For last calendar year: SEs, , mer ’
y , bonuses, tips $ 47,702.44 bonuses, tips $
(January 1 to December 31, £018 ) OQ operating a business (CY Operating a business
For the calendar year netore that: wi Wages, commissions, OQ Wages, commissions,
bonuses, tips $ 43,598.00 bonuses, tips $

(January 1 to December 31, pot7
rYYY

) L) Operating a business C) Operating a business

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public henefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. {f you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross intome from each source separately. Do not include income that you listed in line 4.

Ww No
CL] Yes. Fill in the details.

 

Gross income from

Sources of income

Sources of income Gross income from

 

 

 

 

 

Describe below. each source Describe below. each source
(before deductions and (before deductions and
exclusions) exclusions)
From January 1 of current year until, ——WT——__
the date you filed for bankruptcy: $
For last calendar year: $
(January 1 to December 31 )
YYYY
$
For the calendar year before that:
(January 1 to December 31 )
YYYY
Official Form 107 Statement of Financia) Affairs for Individuals Filing for Bankruptcy page 2

 

 
Case 19-06847-MM Filed 11/26/19 Entered 11/26/19 15:00:15 Doci12 Pg. 39 of 48

Debtor 1 Thane Sevier Case number (if known) 19-06847

First Name Middle Name Last Name

 

 

ae et Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2s debts primarily consumer debts?
Wi No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual|primarily for a personal, family, or household purpose.”
During the 90 days befor¢ you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

| WW No. Go to line 7.

LY Yes. List below each freditor to whom you paid a total of $6,825* or more in one or more payments and the
| total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support anq@ alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment oh 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

C) Yes. Debtor 1 or Debtor 2 or|both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

LJ No. Go to line 7.

LJ Yes. List below each kreditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not }nclude payments for domestic support obligations, such as child support and
alimony. Also, dp not include payments to an attorney for this bankruptcy case.

 

 

| Dates of Total amount paid Amount you still owe Was this payment for...
payment
- $ § QO Mortgage
| Creditors Name
Cl Car
O) credit card

Number Street

O Loan repayment

 

OQ Suppliers or vendors

 

 

 

 

City tate ZIP Gode QD) other
$ $ Cl Mortgage
Creditors Name
QO) car
CY credit card

Number Street
QO) Loan repayment

 

Q Suppliers or vendors

 

 

 

Gity fate ZIP Code C1 other
$ $ Q) Mortgage
Creditor's Name
C) car
C] Credit card

 

Number Street
QO Loan repayment

 

| QO Suppliers or vendors
() other

 

City State ZIP Code

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3

 

 
Case 19-06847-MM/

Debtor 1 Thane

Sevier

 

First Name

Middie Name

Last Name

Case number (if known) 19-06847

Filed 11/26/19 Entered 11/26/19 15:00:15 Doc12 Pg. 40of 48

 

 

7. Within 1 year before you filed fo
Insiders include your relatives; an

r bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
general partners; relatives of any general partners; partnerships of which you are a general partner;

corporations of which you are an dfficer, director, person in control, or owner of 20% or more of their voting securities; and any managing
agent, including one for a busines you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,

such as child support and alimony

W No

L) Yes. List all payments to an inkider.

 

 

 

 

Dates of Total amount Amount you still
payment paid owe
$ $
Insider's Name
Number Street
City State ZIP Code
$ $

 

Insider's Name

 

Number Street

 

 

City

8. Within 1 year before you filed fq

an insider?

State ZIP Code

Include payments on debts guardnteed or cosigned by an insider.

W No

LI) Yes. List all payments that b

chefited an insider.

 

 

 

 

 

Dates of Total amount Amount you still
payment paid owe
Insider's Name s $
Number Street
City State ZIP Code
$ $

 

Insider's Name

 

Number Street

 

 

City

Official Form 107

State ZIP Code

 

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Reason for this payment

Reason for this payment
Include creditor's name

r bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

page 4

 
Official Form 107

Case 19-06847-MM

Debtor 1 Thane

7 Filed 11/26/19 Entered 11/26/19 15:00:15 Doc12 Pg. 41 of 48

Sevier

 

First Name Middle Name

Last Name

Case number (i known) 19-06847

 

RE tecntity Legal Actions, Repossessions, and Foreclosures

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,

and contract disputes.

UW No

C) Yes. Fill in the details.

Case title

 

 

Case number

Case title

 

Case number

10. Within 1 year before you filed fe

Check all that apply and fill in the

Wf No. Goto line 11.
(2 Yes. Fill in the information be

details below.

Nature of the case

 

Creditor's Name

 

Number Street

 

 

City

State ZIP Code

 

Creditor's Name

 

Number = Street

 

 

City

State ZIP Code

 

 

 

 

 

 

 

Court or agency Status of the case

Court Name QO Pending

O On appeal
Number Street C} Concluded
City State ZIP Code
Court Name QO Pending

QO) On appeal
Number — Street CY) concluded
City State ZIP Code

Describe the property Date

Explain what happened
Q Property was repossessed.

O Property was foreclosed.
CJ Property was garnished.

Describe the property Date

Explain what happened

Property was repossessed.
Property was foreclosed.
Property was garnished.

Oooo

Property was attached, seized, or levied.

Statement of Financial Affairs for Individuals Filing for Bankruptcy

br bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?

Value of the property

Value of the property

page 5

 
Debtor 1

11. Within 90 days before you filed

13. Within 2 years before you filed

Official Form 107

Case 19-06847-MM

Thane

7 Filed 11/26/19 Entered 11/26/19 15:00:15 Doc12 Pg. 42 of 48

Sevier Case number (if known) 19-06847

 

 

First Name Middle Name

Last Name

‘or bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your

accounts or refuse to make a pgyment because you owed a debt?

Wf No

Q) Yes. Fill in the details.

Date action Amount

was taken

Describe the action the creditor took

 

Creditor's Name

 

Number Street

 

 

City State

creditors, a court-appointed req

Wd No
UL) Yes

Wi No

CI Yes. Fill in the details for eact

Gifts with a total value of mor¢
per person

ZIP Code Last 4 digits of account number: XXXX—___

12. Within 1 year before you filed f¢r bankruptcy, was any of your property in the possession of an assignee for the benefit of

leiver, a custodian, or another official?

Bad Certain Gifts and Contributions

lor bankruptcy, did you give any gifts with a total value of more than $600 per person?

 

Person to Whom You Gave the Gift

 

 

Number Street

 

City State

Person’s relationship to you __|

Gifts with a total value of more|than $600

per person

 

Person to Whom You Gave the Gift

gift.
than $600 Describe the gifts Dates you gave Value
the gifts
$
$
ZIP Code
Describe the gifts Dates you gave Value
. the gifts
$
$

 

 

Number Street

 

City Statq

Person's relationship to you ___|

ZIP Code

Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

 

 
Case 19-06847-MM

Debtor 1 Thane

7 Filed 11/26/19 Entered 11/26/19 15:00:15 Doc12 Pg. 43 of 48

Sevier Case number (known) 9-06847

 

 

First Name Middle Name

14. Within 2 years before you filed f

Wi No

LJ Yes. Fill in the details for each

Last Name

r bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

gift or contribution.

 

 

 

 

Gifts or contributions to charities Describe what you contributed Date you Vatue
that total more than $600 contributed
$
Charity’s Name
$
Number Street
City State ZIP Code

ee Certain Losses

15. Within 1 year before you filed fe
disaster, or gambling?

WI No

UI] Yes. Fill in the details.

Describe the property you los:
how the loss occurred

br bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other

and Describe any insurance coverage for the loss Date of your Value of property
loss lost
Include the amount that insurance has paid. List pending insurance
claims on line 33 of Schedule A/B: Property.
$

 

ia v Certain Payments or Transfers

tp bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone

16. Within 1 year before you filed
you consulted about seeking
Include any attorneys, bankruptc

Wi No
U) Yes. Fill in the details.

nkruptcy or preparing a bankruptcy petition?

y petition preparers, or credit counseling agencies for services required in your bankruptcy.

 

 

 

 

 

 

 

 

Description and value of any property transferred Date paymentor Amount of payment
transfer was

Person Who Was Paid made

Number Street $
$

City State ZIP Code

Email or website address

Person Who Made the Payment, if Not You

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 

 
 

Case 19-06847-MM

 

Filed 11/26/19 Entered 11/26/19 15:00:15 Doc12 Pg. 44o0f 48

t

 

 

 

 

 

7
Debtor 1 Thane Sevier Case number (if known) 19-06847
First Name Middle Name Last Name
Description and value of any property transferred Date payment or Amount of
transfer was made payment

Person Who Was Paid
$

Number Street
$

 

 

City State

ZIP Code

 

Email or website address

 

promised to help you deal wit
Do not include any payment or tr

WI No

C] Yes. Fill in the details.

Person Who Made the Payment, if Nat You

17. Within 1 year before you filed fqr bankruptcy, did you or anyone else acting on your behaif pay or transfer any property to anyone who
h

our creditors or to make payments to your creditors?
nsfer that you listed on line 16.

 

 

 

 

 

18. Within 2 years before you filed
transferred in the ordinary cou

Include both outright transfers an

Description and value of any property transferred Date payment or Amount of payment
transfer was
made
Person Who Was Paid
Number Street $
$
City State | ZIP Code

for bankruptcy, did you Sell, trade, or otherwise transfer any property to anyone, other than property
rse of your business or financial affairs?
Hi transfers made as security (such as the granting of a security interest or mortgage on your property).

Do not include gifts and transfers that you have already listed on this statement.

W No

L) Yes. Fill in the details.

 

 

 

 

 

 

 

 

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

Person Who Received Transfer

Number Street

City State ZIP Code

Person’s relationship to you __|

Person Who Received Transfer

Number Street

City State ZIP Code

Person’s relationship to you __|

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

 

 
Case 19-06847-MM

Thane

First Name

Debtor 1
Middle Name

19.Within 10 years before you filed
are a beneficiary? (These are oft

wi No
CJ Yes. Fill in the details.

Name of trust

b Filed 11/26/19 Entered 11/26/19 15:00:15 Doci12 Pg. 45of 48

Sevier Case number (i known) 19-06847

Last Name

for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
bn called assef-protection devices.)

Date transfer

Description and value of the property transferred
was made

 

 

 

itlam: List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed fq
closed, sold, moved, or transfe!
include checking, savings, mor
brokerage houses, pension fun

Wi No

Q) Yes. Fill in the details.

r bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
Tred?

ey market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
ds, cooperatives, associations, and other financial institutions.

Last balance before
closing or transfer

Date account was
closed, sold, moved,

Type of account or
instrument

Last 4 digits of account number

 

 

 

 

 

 

 

 

21. Do you now have, or did you
securities, cash, or other valu
w No
C2 Yes. Fill in the details.

i within 1 year before you filed for bankruptcy, any safe deposit box or other depository for

or transferred
Name of Financial Institution A. |
XXXX—- 4-Checking $
Lees \
Number Street oO Savings
a) Money market
a) Brokerage
City State | ZIP Code ay Other
XXXX— 1 checking $
Name of Financial institution , ‘
oO Savings :
Number Street D2 money market
io Brokerage :
Oo Other_ :
City State ZIP Code

bles?

 

 

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you still

have it?
C) No

Name of Financial Institution Name OQ) Yes

Number Street Number Street

City State ZIP Code
City State | ZIP Code :
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 

 
Case 19-06847-MM/ Filed 11/26/19 Entered 11/26/19 15:00:15 Doc12 Pg. 46 of 48

Debtor 1 Thane Sevier Case number (if known) 19-06847

First Name Middle Name Last Name

 

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
C} Yes. Fill in the details.

 

 

 

 

Who else has or had access to it? Describe the contents Do you still
) have it?
Q) No
Name of Storage Facility Name QO Yes
Number Street Number Street

 

 

City State ZIP Code

 

City State ZIP Code

| Ere Identify Property You Hold or Control for Someone Else

 

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
wi No
Q) Yes. Fill in the details.

Where is the property? Describe the property Value

 

Owner’s Name $

 

Numb: Street
Number Street

 

 

 

 

City State ZIP Code
City State | ZIP Code

Cra Give Detalis About Environmental Information

For the purpose of Part 10, the follbwing definitions apply:

a Environmental law means any ederal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances} wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

 

 

« Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

= Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material} pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

Wi No

C2 Yes. Fill in the details.

 

 

 

 

| Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit

a (

| Number Street Number Street

: City State ZIP Code

 

City State [ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10

 

 
Case 19-06847-MM/ Filed 11/26/19 Entered 11/26/19 15:00:15 Doc12 Pg. 47 of 48

Debtor 1 Thane Sevier Case number (if known), 19-06847

First Name Middle Name Last Name

 

25. Have you notified any goverebta unit of any release of hazardous material?

Wi No

C2) Yes. Fill in the details.

 

 

 

 

Governmental unit Environmental law, if you know it Date of notice
I Name of site Governmental unit
i Number Street Number Street i
:
i City State ZIP Code
|
a
a

City State ZIP Code

26.Have you been a party in any fii or administrative proceeding under any environmental law? Include settlements and orders.

Wi No

C3 Yes. Fill in the details.

 

 

 

 

 

Court or agency Nature of the case Status of the
Case title
Court Name O Pending
Ql on appeal
Number Street C) concluded
Case number City State ZIP Code

 

Part at: (ES Detalls About Your Business or Connections to Any Business

27. Within 4 years before you filed|for bankruptcy, did you own a business or have any of the following connections to any business?
Q) Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
C) A member of a limited | bility company (LLC) or limited liability partnership (LLP)
C) A partner in a partnership
OQ) An officer, director, or anaging executive of a corporation

() An owner of at least 5% of the voting or equity securities of a corporation

Wi No. None of the above apples. Go to Part 12.
CQ) Yes. Check all that apply above and fill in the details below for each business.
Describe the nature of the business Employer Identification number
Do not include Social Security number or ITIN.

 

 

Business Name

 

 

 

EIN; :
Number Street nett sient sperma afin inning ern eeu va !
Name of accountant or bookkeeper Dates business existed
From To
City State | ZIP Code coe eens ny watt | sienna | sours ennai og + nen
Describe the nature of the business Employer identification number

 

, Do not include Social Security number or ITIN.
Business Name svsvenist ivhnennnsinasthnnniay ttn i nnnanesy aniannaensiuiantntss vt gunaaee vanes sa

 

 

EIN:
Number Street eres
Name of accountant or bookkeeper Dates business existed
From To

 

 

City State | ZIP Code i

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11

 

 
Case 19-06847-MMY_ Filed 11/26/19 Entered 11/26/19 15:00:15 Doc12 Pg. 48 of 48

Debtor 1 Thane Sevier Case number (i known) 19-06847

First Name Middle Name Last Name

 

 

Employer Identification number
_ Do not include Social Security number or ITIN.

Describe the nature of the business

 

Business Name

 

 

a
Number Street Name of accountant or bookkeeper Dates business existed
From ___s«éST'‘?

 

| City State {ZIP Code

 

28. Within 2 years before you filed fpr bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

Q No
CQ Yes. Fill in the details below

Date issued

 

Name MM/DD/YYYY

 

Number Street

 

 

City State ZIP Code

ron: _

[ have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
| in connection with a bankruptby case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

 

 

 

 

18 U.S.C. §§ 152, 1341, 1519, 71. :
x Dhore LAAN x
Signature of Debtor 1 Signature of Debtor 2

Date

 

Did you attach ddditional pages to Your Statement of Financial Affairs for individuals Filing for Bankruptcy (Official Form 107)?

wi No
(3 Yes

| Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms? i
L} No
| MW Yes. Name of person Donrjell M Evans Jr . Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119).

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12

 

 
